UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUAN DAVIS , )
)
Plaintiff, )
)
v ) Civil Action No. 09-0008 (RJL)
)
UNITED STATES )
DEPARTMENT OF JUSTICE et al., ) F! L
)
Defendants. ) , E D
AUG 1 7 2009
NANCYMAYER
("*-~ u.s. ntsviiziiii'riig¢r;?;'}"

MEMORANDUM
August §_, 2009

This civil action brought pro se under the Freedom of information Act, 5 U.S.C. § 552, is
before the Court on Defendants’ Amended Motion for Summary Judgment [Dkt. No. 17]. By
Order filed June ll, 2009, plaintiff was advised to respond to the motion by July 7, 2009, or risk
the Court’s treating the motion as conceded and entering judgment for the defendants. See In re
Miller, 2004 WL 963819, l (D.C. Cir., May 4, 2004) (In managing its docket under the
circumstances presented, "the court may choose to . . . resolve the motion for summary judgment
on the merits without an opposition . . . or [] treat summary judgment as conceded.") Plaintiff
has not opposed the motion or sought additional time to do so. The Court therefore treats the
motion as conceded. A separate Order accompanies this Memorandum.

-cu.¢m/v-*'
m
Rlcri/\RILL)EON
United States District Judge